Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on May 18, 2020. Claims 1-30 are pending and currently examined. 

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-3 and 9-23 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 4-7, 9-11 and 14-22 of prior U.S. Patent No. 10655109 B2. This is a statutory double patenting rejection.
The base claim 1 of the instant applicant is directed to a recombinant respiratory syncytial virus (RSV) attenuated by one or more modifications to a recombinant RSV genome, wherein the one or more modifications comprise: a deletion in a M2-2 open reading frame (ORF) corresponding to a deletion of 241 nucleotides at positions 8189-8429 of SEQ ID NO: 1, combined with nucleotide mutations at positions corresponding to T8161, T8167 and T8179 of SEQ ID NO: 1 ("AM2-2"). The scope of this claim is identical to one of the three alternatives of the base claim 1 of the reference patent. The 
Therefore, the scopes of the instant claims 1-3 and 9-23 overlap completely to the scopes of claims 1, 2, 4-7, 9-11 and 14-22 of U.S. Patent No. 10655109.	

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-8 and 24-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 5, 8, 23 and 24 of US Patent U.S. Patent No. 10655109 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a recombinant respiratory syncytial virus (RSV) attenuated by one or more modifications to a recombinant RSV genome, 
Therefore, claims 4-8 and 24-30 are unpatentable over claims 2, 5, 8, 23 and 24 of US Patent U.S. Patent No. 10655109 B2.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648